Case: 19-1886   Document: 30     Page: 1   Filed: 08/12/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    AGILITY PUBLIC WAREHOUSING COMPANY
                    K.S.C.P.,
                Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                  2019-1886, 2019-1887
                 ______________________

     Appeals from the United States Court of Federal
 Claims in Nos. 1:15-cv-00351-TCW, 1:18-cv-01347-TCW,
 Judge Thomas C. Wheeler.
                 ______________________

                Decided: August 12, 2020
                 ______________________

     DEREK L. SHAFFER, Quinn Emanuel Urquhart & Sulli-
 van, LLP, Washington, DC, argued for plaintiff-appellant.
 Also represented by JONATHAN GORDON COOPER; KRISTIN
 TAHLER, Los Angeles, CA.

     WILLIAM JAMES GRIMALDI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee. Also
 represented by ETHAN P. DAVIS, CLAUDIA BURKE, ROBERT
 EDWARD KIRSCHMAN, JR.
                  ______________________
Case: 19-1886      Document: 30    Page: 2   Filed: 08/12/2020




 2              AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




     Before REYNA, TARANTO, and STOLL, Circuit Judges.
 REYNA, Circuit Judge.
     In Appeal No. 19-1886, Appellant Agility Public Ware-
 housing Company K.S.C.P. challenges a final decision from
 the United States Court of Federal Claims relating to the
 United States’ offset of moneys due to Agility. The Court
 of Federal Claims determined that the United States’ offset
 was valid and, thus, granted judgment in favor of the
 United States. Because the Court of Federal Claims did
 not evaluate the merits of the United States’ offset deter-
 mination nor the procedures required by law, we vacate the
 decision and remand for further proceedings. Consolidated
 with Appeal No. 19-1886 is Appeal No. 19-1887, in which
 we affirm the Court of Federal Claims’ dismissal for lack of
 subject matter jurisdiction.
                         BACKGROUND
     Following the United States’ invasion of Iraq, appellee
 United States and its coalition partners created the Coali-
 tion Provisional Authority (“CPA”) to provide support for
 the reconstruction of Iraq. These appeals arise from the
 United States’ offset of an overpayment it purportedly
 made to appellant Agility Public Warehousing Company
 K.S.C.P. (“Agility”) during the reconstruction of Iraq.
                               I
     On June 6, 2004, the CPA awarded a contract to Agility
 for the provision of logistics and management support for
 two separate staging area operations (“the PCO contract”).
 The PCO contract was a contract for indefinite delivery, in-
 definite quantity, under which the CPA could issue indi-
 vidual task orders to Agility.
     The PCO contract noted that funds obligated under the
 contract were sourced from the Development Fund for Iraq
 (“DFI”). The CPA controlled the DFI, which was comprised
Case: 19-1886    Document: 30      Page: 3    Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES              3



 of Iraqi moneys, including revenue from sales of Iraqi pe-
 troleum and natural gas. The PCO contract provided that
 “[n]o funds, appropriated or other, of any Coalition country
 are or will be obligated under this contract.” J.A. 2025–26
 (emphasis in original). The PCO contract also noted that
 Agility “recognize[d] that a transfer of authority . . . from
 the [CPA] to the interim Iraqi Governing Council [(the
 “IIG”)]” would occur on June 30, 2004. J.A. 2026. The con-
 tracting parties to the PCO contract were the CPA and
 Agility. Agility Logistics Servs. Co. KSC v. Mattis, 887 F.3d
 1143, 1149 (Fed. Cir. 2018) (“Agility I”).
      The PCO contract afforded the United States certain
 protections. First, the United States would not be liable to
 Agility under the PCO contract after the transfer of author-
 ity from the CPA to the IIG. See J.A. 2026 (providing that
 the “CPA, U.S. Government or Coalition Government will
 not be liable to the contractor for any performance under-
 taken after the [transfer of authority]” between the CPA
 and IIG (emphasis added)); see also id. (providing that
 “[t]he contractor hereby waives any claims and rights it
 now has or may have in the future against the CPA, U.S.
 Government or Coalition Governments in connection with
 the contract”). Second, the PCO contract expressly pre-
 served the right of the United States to assert its own
 claims against Agility. Id. (providing that “[n]othing
 herein shall be construed as a waiver of any rights the
 CPA, U.S. Government or a Coalition Government may
 have against the contractor”). The PCO contract termi-
 nated on November 5, 2008.
                              II
     In late June 2004, as planned, authority over the re-
 construction of Iraq transferred from the CPA to the IIG,
 and the CPA dissolved. At this point, the IIG assumed the
 PCO contract from the CPA and, thus, became a party to
 the contract. Additionally, when authority was transferred
 from the CPA to the IIG, a June 2004 amendment to the
Case: 19-1886      Document: 30     Page: 4    Filed: 08/12/2020




 4              AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




 PCO contract provided that any claim Agility had under
 the contract could no longer be brought before the Armed
 Services Board of Contract Appeals but could now only be
 brought in an Iraqi court under the laws of Iraq.
      Shortly before the transfer, the IIG issued a June 15,
 2004 memorandum which designated the United States
 Army (“Army”) as the contract administrator of all CPA
 contracts funded with moneys from the DFI entered on or
 before June 30, 2004, which included the PCO contract. As
 contract administrator, the Army had the authority to “en-
 ter into, administer, and/or terminate th[e] contract and
 make related determinations and findings.” J.A. 1550.
 The Army was not a party to the PCO contract. See Agility
 I, 887 F.3d at 1151.
      The June 15, 2004 IIG memorandum also made clear
 that the IIG controlled the funding for CPA-issued con-
 tracts, which included the PCO contract. The memoran-
 dum stated that the value of all CPA contracts could not
 exceed $800 million, provided that the IIG “may, at our dis-
 cretion, increase this limit.” J.A. 1657. The memorandum
 provided that “[a]ll disbursements made under the author-
 ity of this memorandum shall be accounted for on the books
 of the sub-account entitled ‘Central Bank of Iraq/Develop-
 ment Fund for Iraq Transition.’” J.A. 1658. The memoran-
 dum also noted that:
       So long as [the Army] compl[ies] with all of the re-
       quirements set forth in this designation . . . [the
       IIG] will direct, as [the IIG] deem[s] appropriate,
       the Central Bank of Iraq to transfer (from time to
       time) funds from the Central Bank of Iraq/Devel-
       opment Fund for Iraq Transition account into an
       account in the Central Bank of Iraq . . . and [the
       Army] shall have the authority to make disburse-
       ments from that account in order to carry out your
       duties herein.
 Id.
Case: 19-1886     Document: 30       Page: 5   Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES                5



     Throughout the lifecycle of the PCO contract, the Army
 issued a total of twenty task orders. Agility submitted in-
 voices under each task order and the Army paid Agility.
 Notably, the Army paid Agility’s invoices under task orders
 1 and 2 with moneys from the DFI. In contrast, the Army
 paid Agility’s invoices for task orders 3, 6, 9–12, and 14–20
 with United States appropriated funds (“U.S. Funds”). The
 U.S. Funds were funds which Congress appropriated to the
 United States Army Corps of Engineers for the specific pur-
 pose of aiding in the “reconstruction of Iraq.” Oral Arg. at
 20:50–21:05,         available        at       http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=2019-1886.mp3;
 see also Emergency Supplemental Appropriations Act for
 Defense and for the Reconstruction of Iraq and Afghani-
 stan, 2004, Pub. L. No. 108-106, 117 Stat. 1209, 1225
 (2003) (“Appropriations Act”) (appropriating over $18.6 bil-
 lion “for security, relief, rehabilitation and reconstruction
 in Iraq” to be “apportioned only to” various governmental
 entities, including the Department of Defense). 1
                               III
      In September 2010, following the United States De-
 fense Contract Audit Agency’s (DCAA) audit of Agility’s in-
 voices under the PCO contract, the Army contracting
 officer issued final decisions regarding various task orders,
 under which the Army paid Agility with U.S. Funds. The
 Army contracting officer then sent demand letters for over-
 payments allegedly made under twelve task orders. Each
 demand letter explained that the overpayment “resulted
 from claimed subcontractor costs that were insufficiently
 supported by proffered information, expenses incurred be-
 yond the obligation limit and authorized period of


     1   In its briefing in Agility I, Agility recognized that
 the task orders at issue were paid with “U.S.-appropriated
 funds” and cited to this Appropriations Act. See Appel-
 lant’s Br. at 39, Agility I, No. 15-1555, ECF No. 14.
Case: 19-1886      Document: 30     Page: 6    Filed: 08/12/2020




 6              AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




 performance and the associated indirect costs” that were
 previously paid. See, e.g., J.A. 1663. Each letter noted that
 Agility was “indebted to the United States Government” for
 the overpayments. See, e.g., id. Each letter provided that
 Agility should contact the Army contracting officer if Agil-
 ity believed the debt to be incorrect. Id. Each letter also
 warned Agility that its alleged debt could be subject to “off-
 set from Federal payments due.” J.A. 1664. When com-
 bined, the demand letters identified a total of
 $80,830,305.62 of U.S. Funds allegedly overpaid to Agil-
 ity. 2
     On July 8, 2011, the Army sent twelve letters, with at-
 tached bills, notifying Agility that it was going to initiate a
 collection action. The letters explained that payment was
 due under the “Debt Collection Act of 1982.” See, e.g.,
 J.A. 2173.
     In addition to its overpayment determination, the
 Army denied Agility’s claim for $47 million under various
 task orders to the PCO contract. According to Agility, the




     2    The record provides that in related litigation before
 the Armed Services Board of Contract Appeals and the
 United States District Court for the District of Columbia,
 actions discussed later in this opinion, Agility did not chal-
 lenge the contracting officer’s overpayment determination
 as to the alleged $81 million overpayment. Agility agreed
 that the United States overpaid it approximately $2 mil-
 lion. Thus, Agility only appealed approximately $79 mil-
 lion of the United States’ $81 million overpayment claim.
 In its appeal before the Board, Agility separately explained
 that it recalculated its catering invoices using the preferred
 DCAA method and discovered that it had overbilled the
 United States approximately $38,000, which it excluded
 from that appeal.
Case: 19-1886    Document: 30      Page: 7    Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES              7



 Army had underpaid Agility $47 million rather than over-
 paying it $81 million.
     By September 2012, the Army had not received pay-
 ment from Agility for the PCO contract overpayment
 claims. Thus, around this time, the Army notified Agility
 that the Army was withholding payments in the amount of
 $17 million on a separate contract (the “DDKS contract”)
 between Agility and the United States in order to offset a
 portion of its purported $81 million overpayment under the
 PCO contract.
                              IV
      Agility sought review of the Army’s overpayment deter-
 mination under the PCO contract in various forums. First,
 Agility filed suit at the Armed Services Board of Contract
 Appeals (the “Board”). In that action, Agility sought review
 of the Army’s determination that Agility had been overpaid
 and challenged the Army’s denial of Agility’s claim for $47
 million. The Board dismissed Agility’s appeal for lack of
 jurisdiction under the Contracts Disputes Act (“CDA”).
 The Board determined that CDA jurisdiction was limited
 to contracts made “by an executive agency,” pursuant to 41
 U.S.C. §§ 7101(8), 7102(a). The Board determined that the
 PCO contract was not made by an executive agency but by
 the CPA. The Board also determined that the United
 States was not a contracting party but merely a contract
 administrator. Agility appealed this decision to our court.
     In Agility I, we affirmed the Board’s dismissal. 887 F.3d
 at 1148. We determined that the United States acted “as a
 contract administrator and not as a contracting party” to
 the PCO contract. Id. at 1151. Thus, we held that the
 Board lacked CDA jurisdiction to hear Agility’s challenges
 related to the PCO contract, which was not “made by an
Case: 19-1886      Document: 30    Page: 8    Filed: 08/12/2020




 8              AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




 executive agency.” Id. at 1148 (internal quotation marks
 omitted).
    Having been shut out from the Board, Agility then
 sought recourse before the United States District Court for
 the District of Columbia (“District Court”) and the United
 States Court of Federal Claims.
     At the District Court, Agility challenged the validity of
 the Army’s offset. See generally Agility Public Warehousing
 Co. v. United States Dep’t of Defense, No. 16-cv-01837. Spe-
 cifically, Agility alleged that:
     Defendants’ actions in offsetting—or making avail-
     able for offsetting—Agility’s claimed debts against
     amounts owed to Agility under other Government
     contracts were arbitrary, capricious, an abuse of
     discretion, or otherwise not in accordance with law,
     in violation of 5 U.S.C. § 706(2)(A), and were im-
     posed without observance of procedure required by
     law, in violation of 5 U.S.C. § 706(2)(D).
 J.A. 9; J.A. 2496. This District Court action is currently
 stayed pending this appeal. See Order, Agility Public
 Warehousing Co. v. United States Dep’t of Defense, No. 16-
 cv-01837 (D.D.C. July 12, 2019).
     At the Court of Federal Claims, Agility filed two sepa-
 rate cases, which were consolidated below. See Agility Pub-
 lic Warehousing Co. v. United States, Nos. 15-351C, 18-
 1347C. This appeal stems from these two actions. Before
 the Court of Federal Claims, Agility challenged the United
 States’ offset. Specifically, Agility argued that our decision
 in Agility I, in which we determined that the Army was not
 a party to the PCO contract, “is conclusive and authorita-
 tive.” J.A. 1418. According to Agility, because the Army
 was not a party to the PCO contract, any overpayment
 made under that contract was due to Iraq, and, thus, the
 Army had no right to seek this overpayment via an offset.
 Agility also argued that the Army’s offset constituted a
Case: 19-1886    Document: 30      Page: 9    Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES              9



 breach of the DDKS contract, a breach of the Army’s duty
 of good faith and fair dealing under the DDKS contract,
 and an illegal exaction. Agility sought $17 million in mon-
 etary damages and a declaratory judgment that the United
 States may not, based on any alleged debt under the PCO
 contract, withhold funds the United States owes Agility.
     The parties moved for judgment on the pleadings pur-
 suant to Rule 12(c) of the Rules of the Court of Federal
 Claim (“RCFC”) in Case Nos. 15-351 and 18-1347. The gov-
 ernment also separately moved to dismiss both cases for
 lack of subject matter jurisdiction pursuant to RCFC
 12(b)(1).
     In addition to the arguments noted above, Agility ar-
 gued in its RCFC 12(c) motion that the government should
 be judicially estopped from claiming entitlement to the al-
 leged $81 million overpayment. Agility relied on the gov-
 ernment’s briefing in Agility I, as well as the parties’ oral
 argument in that appeal, to argue that the government has
 now taken an inconsistent position as to its liability under
 the PCO contract.
     In its RCFC 12(c) motion, the government argued that
 while it was not a party to the PCO contract, the United
 States overpaid Agility under the PCO contract with U.S.
 Funds. Thus, the government argues, the overpayment
 was owed to the United States, not Iraq. The government
 also argued that it was authorized, by the Debt Collection
 Act of 1982 (“DCA”) and the common law, to offset the al-
 leged $81 million overpayment with moneys it owed Agility
 under the DDKS contract.
     The Court of Federal Claims granted the government’s
 RCFC 12(c) motion in Case No. 15-351, determining that
 (1) the United States was owed the alleged overpayment
 and (2) the DCA authorized the United States to offset the
 alleged overpayment. Agility Public Warehousing Co. v.
 United States, 143 Fed. Cl. 157, 161, 172 (2019) (“Deci-
 sion”). The Court of Federal Claims rejected Agility’s
Case: 19-1886     Document: 30     Page: 10    Filed: 08/12/2020




 10             AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




 argument that the government should be judicially es-
 topped from asserting entitlement to the alleged overpay-
 ment and that the government breached the covenant of
 good faith and fair dealing under the DDKS contract. Id.
 at 171–72. The Court of Federal Claims also rejected the
 government’s alternative argument that it was authorized
 under the common law to offset the alleged overpayment.
 Id. at 169–70. This decision gives rise to Appeal No. 19-
 1886.
     The Court of Federal Claims granted the government’s
 RCFC 12(b)(1) motion in Case No. 18-1347 and dismissed
 that case for lack of subject matter jurisdiction. Id. at 172.
 This decision gives rise to Appeal No. 19-1887. We have
 jurisdiction over both appeals under 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
     As an initial matter, although Agility appealed the dis-
 missal of Case No. 18-1347, giving rise to Appeal No. 19-
 1887, Agility did not challenge the dismissal in its briefing
 on appeal or at oral argument. We see no error in the Court
 of Federal Claims’ dismissal and affirm the judgment in
 Appeal No. 19-1887.
     Turning to Appeal No. 19-1886, Agility raises four chal-
 lenges. First, Agility argues that the United States’ offset
 was invalid under the DCA. Second, Agility argues that
 even if the United States’ offset was valid under the DCA,
 the United States should be judicially estopped from claim-
 ing entitlement to the offset. Third, Agility argues that the
 United States’ offset constitutes a breach of the covenant
 of good faith and fair dealing stemming from the DDKS
 contract. Lastly, Agility argues that at a minimum, this
 case should be remanded because material factual disputes
 precluded the Court of Federal Claims’ grant of the govern-
 ment’s RCFC 12(c) motion. We discuss each argument in
 turn.
Case: 19-1886    Document: 30       Page: 11    Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES               11



     We review the Court of Federal Claims’ legal conclu-
 sions de novo and its factual findings for clear error. SUFI
 Network Servs., Inc. v. United States, 785 F.3d 585, 589–90
 (Fed. Cir. 2015). We review de novo the Court of Federal
 Claims’ grant of judgment on the pleadings under RCFC
 12(c). Sunoco, Inc. v. United States, 908 F.3d 710, 715 (Fed.
 Cir. 2018). A “court should only grant a defendant’s motion
 for judgment on the pleadings if the defendant is clearly
 entitled to judgment on the basis of the facts as the plaintiff
 has presented them.” Owen v. United States, 851 F.2d
 1404, 1407 (Fed. Cir. 1988). A court “must presume that
 the facts are as alleged in the complaint[] and make all rea-
 sonable inferences in favor of the plaintiff.” Cary v. United
 States, 552 F.3d 1373, 1376 (Fed. Cir. 2009).
                                I
                               A
      Before turning to the merits of Agility’s challenge to
 the government’s offset under the DCA, we believe it nec-
 essary to clarify two aspects of the DCA. First, the DCA
 does not give the United States a freestanding mechanism
 to create a debt but rather provides only a mechanism to
 offset a pre-existing, valid debt. Pursuant to the DCA, the
 United States government is authorized to “withhold[]
 funds payable by the United States . . . to satisfy a claim.”
 31 U.S.C. § 3701(a)(1) (emphasis added). Under the DCA,
 a “‘claim’ . . . means any amount of funds or property that
 has been determined by an appropriate official of the Fed-
 eral Government to be owed to the United States[.]” Id.
 § 3701(b)(1) (emphasis added). “A claim includes, without
 limitation . . . over-payments[.]” Id. § 3701(b)(1)(C). Thus,
 under the DCA, a recoverable “claim” is one that must be
 first “owed to the United States.” Id. § 3701(b)(1).
     The context and history of the DCA enforces our inter-
 pretation that the DCA is a mechanism for collecting pre-
 existing, valid debts. Congress enacted the DCA to supple-
 ment the common law right of offset, which requires a pre-
Case: 19-1886     Document: 30     Page: 12     Filed: 08/12/2020




 12             AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




 existing debt owed to the offsetting party. See McCall
 Stock Farms, Inc. v. United States, 14 F.3d 1562, 1566 (Fed.
 Cir. 1993) (“[I]t must be emphasized that the Debt Collec-
 tion Act was intended to supplement, and not displace, the
 government’s pre-existing offset rights under the common
 law.”). As provided in the enacting clause of the DCA, the
 Act’s purpose is to “increase the efficiency of Government-
 wide efforts to collect debts owed the United States and to
 provide additional procedures for the collection of debts
 owed the United States.” Pub. L. No. 97–365, 96 Stat.
 1749, 1749 (1982) (emphasis added). This stated purpose
 “speaks of ‘additional procedures’ for debt collection, not re-
 placement or revision of existing contract law doctrines.”
 Cecile Indus., Inc. v. Cheney, 995 F.2d 1052, 1055 (Fed. Cir.
 1993). Thus, Congress understood that to trigger the DCA
 offset provision, a pre-existing, valid debt must first be
 owed to the United States.
      Second, the DCA cannot be reasonably interpreted as
 shielding from judicial review the United States’ determi-
 nation that a pre-exiting debt is owed. As the United
 States argued in this appeal, and Agility does not contest,
 “[c]ontractors may challenge offsets under their contracts,
 as Agility did below, or challenge the debt itself in district
 court, as Agility does in the D.C. District Court.” Appellee’s
 Br. at 34–35. Thus, when a court reviews a challenge to a
 DCA offset, it stands to reason that such review encom-
 passes the underlying inquiry of whether the United States
 was even owed a pre-existing debt. This reading of the
 DCA parallels the case law on the common law of offsets,
 which calls for judicial review of the merits of the claim be-
 ing invoked as an offset of a government debt. See United
 States v. Munsey Trust Co. of Washington, D.C., 332 U.S.
 234, 240 (1947) (“This power given to the Court of Claims
 to strike a balance between the debts and credits of the gov-
 ernment, by logical implication gives power to the Comp-
 troller General to do the same, subject to review by that
 court.” (emphasis added)); Wisconsin Cent. R.R. Co. v.
Case: 19-1886    Document: 30      Page: 13    Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES              13



 United States, 164 U.S. 190, 211 (1896); United States v.
 Bank of the Metropolis, 40 U.S. 377, 401 (1841); see also
 United States v. Mead, 426 F.2d 118, 124–25 (9th Cir.
 1970). With this backdrop in place, we now turn to Agility’s
 challenge.
                               B
     Agility argues that any overpayment of U.S. Funds is-
 sued to Agility under the PCO contract cannot qualify as a
 pre-existing debt “owed to the United States” under the
 DCA. Specifically, Agility argues that any overpayment of
 U.S. Funds to Agility was never owed to the United States
 but rather to Iraq. Agility argues that “because the United
 States made the supposed ‘overpayments’ while acting as
 Iraq’s agent” under the PCO contract, “any claim stemming
 from those overpayments would, if anything, attach solely
 to Iraq.” Appellant’s Br. at 30 n.2 (emphasis in original).
 We disagree. To the extent the United States overpaid
 Agility with U.S. Funds, the United States is owed these
 funds, notwithstanding its role as contract administrator.
 This is because the United States has an independent and
 inherent right to recover erroneously expended congres-
 sionally appropriated funds.
      The “[p]ower to release or otherwise dispose of the
 rights and property of the United States is lodged in the
 Congress by the Constitution.” Royal Indem. Co. v. United
 States, 313 U.S. 289, 294–95 (1941); see U.S. Const. art. 4,
 § 3, cl. 2 (“The Congress shall have Power to dispose of . . .
 Property belonging to the United States.”); see also U.S.
 Const. art. 1, § 9, cl. 7 (“No Money shall be drawn from the
 Treasury, but in Consequence of Appropriations made by
 Law . . . .”). Thus, the executive branch must spend appro-
 priated funds in accordance with the purpose for which
 Congress made the appropriations. See 31 U.S.C. § 1301
 (“Appropriations shall be applied only to the objects for
 which the appropriations were made . . . .”).
Case: 19-1886     Document: 30     Page: 14     Filed: 08/12/2020




 14             AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




      When a payment is erroneously or illegally made, as is
 alleged here, “it is in direct violation of . . . the Constitu-
 tion.” Barrett Refining Corp. v. United States, 242 F.3d
 1055, 1063 (Fed. Cir. 2001) (quoting Fansteel Metallurgical
 Corp. v. United States, 172 F. Supp. 268, 270 (Ct. Cl. 1959)).
 To correct for this violation, the United States may exercise
 its “[well]-established right to sue for money wrongfully or
 erroneously paid from the public treasury,” a right arising
 separate and apart from statute, regulation, or contract.
 United States v. Wurts, 303 U.S. 414, 416 (1938); see also
 Bank of the Metropolis, 40 U.S. at 401; Barrett, 242 F.3d at
 1063; Maryland Small Bus. Dev. Fin. Auth. v. United
 States, 4 Cl. Ct. 76, 80 (1983); Aetna Cas. & Sur. Co. v.
 United States, 526 F.2d 1127, 1130 (Ct. Cl. 1975) (“It is a
 well-settled principle that the Government has inherent
 authority to recover sums illegally or erroneously
 paid . . . .” (emphasis added)); Heidt v. United States, 56
 F.2d 559, 560 (5th Cir. 1932) (explaining that an individual
 who receives an overpayment from the government, re-
 gardless of whether the overpayment arose under a con-
 tract, is “liable to refund it” to the United States). The only
 time the United States is barred from exercising its inher-
 ent right to recover overpayments is when Congress has
 “clearly manifested its intention to raise a statutory bar-
 rier.” Wurts, 303 U.S. at 416 (internal quotation marks
 omitted).
     Here, no party disputes that the funds at issue under
 the PCO contract were congressionally appropriated U.S.
 Funds. Additionally, as the government explained at oral
 argument, Congress appropriated these funds to the
 United States Army Corps of Engineers for the narrow and
 explicit purpose of assisting the United States’ efforts in
 the “reconstruction of Iraq.” Oral Arg. at 20:50–21:05; see
 also J.A. 2638:22–2639:3; Appropriations Act, 117 Stat. at
 1225. The government also noted, and Agility did not dis-
 pute, that to the extent the funds paid by the Army ex-
 ceeded the cost for work actually performed for the
Case: 19-1886    Document: 30     Page: 15    Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES               15



 reconstruction of Iraq, such payments were not applied to
 the funds’ congressionally authorized purpose. See Oral
 Arg. at 31:04–39. Thus, under these circumstances, the
 United States has an independent and inherent right to re-
 cover any overpayment of U.S. Funds. See Wurts, 303 U.S.
 at 416; Barrett, 242 F.3d at 1063; Aetna, 526 F.2d at 1130.
 On this basis, the United States is “owed” any overpayment
 of U.S. Funds issued under the PCO contract. The DCA is
 an appropriate vehicle for the United States to recover any
 such overpayment.
     To be clear, Congress did not voluntarily gift these
 funds to Iraq to use at its discretion. See Oral Arg. at
 22:40–48, 25:15–28. If this were the case, then potentially
 the United States could not recover these moneys:
     A voluntary payment made by an individual under
     no mistake of fact is ordinarily not recoverable, be-
     cause he may do what he wills with his own money.
     But the rule is quite otherwise in payments of pub-
     lic money made by public officers. They have no
     right of disposal of the money, but must act accord-
     ing to law, the law operating as a limitation on
     their authority to pay.
 Heidt, 56 F.2d at 560 (citation omitted). Here, Congress
 expressly provided that these funds would be apportioned
 to United States agencies assisting in the reconstruction of
 Iraq. See Oral Arg. at 20:50–21:05, 25:15–28; see also Ap-
 propriations Act, Pub. L. No. 108-106, 117 Stat. at 1225.
 Thus, stemming from this appropriations, the United
 States has an independent and inherent right to recover an
 overpayment of these funds. 3



     3   Agility argued for the first time in its rebuttal at
 oral argument that it could be subject to “double exposure”
 for the alleged $81 million overpayment if we decide that
 the United States has an independent right to the
Case: 19-1886     Document: 30     Page: 16    Filed: 08/12/2020




 16             AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




      Agility argues that the United States’ recourse for re-
 covering any overpayment “would be through its principal,
 the Iraqi Government.” Appellant’s Br. at 29. Agility ar-
 gues that “[a]n agent does not itself assume rights or liabil-
 ities when dealing with a third party on behalf of its
 principal.” Id. (citing Restatement (Third) of Agency § 6.01
 cmt. b (Am. Law Inst. 2006)). Agility’s argument, however,
 ignores the United States’ independent and inherent right
 to recover misappropriated funds. See Wurts, 303 U.S. at
 416; Barrett, 242 F.3d at 1063; Aetna, 526 F.2d at 1130.
     In sum, we determine that the United States has a
 right to offset any overpayment of U.S. Funds under the
 PCO contract, notwithstanding its role as a contract ad-
 ministrator.
                               C
     That the United States has a right to any overpayment,
 however, does not fully address whether the United States’
 offset under the DDKS contract was valid. For the United
 States’ offset to be valid, either under the DCA or the com-
 mon law, the United States must have actually overpaid
 Agility under the PCO contract. Here, Agility disputes the
 United States’ overpayment determination. Specifically,
 according to Agility’s complaint below, the United States
 “erroneously asserted that Agility had been overpaid”



 overpayment. See Oral Arg. at 43:35–45. Whether Iraq
 could bring a claim against Agility for the overpayment is
 not at issue in this appeal. Additionally, our ruling as to
 the government’s offset right is not dependent on whether
 Agility could potentially face double liability. However, to
 the extent that Agility could be doubly exposed, Agility
 could potentially avail itself of procedural avenues for ad-
 dressing that possibility. See RCFC 14(b) (third-party
 practice); Fed. R. Civ. P. 20 (permissive joinder), 22 (inter-
 pleader).
Case: 19-1886    Document: 30     Page: 17    Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES            17



 $81 million under the PCO contract. J.A. 1427. Rather,
 Agility alleged below, the government still owed it approx-
 imately $47 million for work performed under the PCO con-
 tract. Id.
     Notably, the Court of Federal Claims denied judicial
 review of the substantive validity of the United States’
 overpayment determination. See Decision, 143 Fed. Cl. at
 171. The Court of Federal Claims reasoned that once the
 Army contracting officer made the overpayment determi-
 nation, the determination itself was sufficient to establish
 a valid “claim” under the DCA and that it was “powerless”
 to determine otherwise. Id. This was legal error.
     As noted earlier, a party’s challenge to a government
 offset taken under the DCA is subject to judicial review.
 This review logically encompasses whether the govern-
 ment correctly assessed an overpayment. To illustrate, if
 Agility is correct that the government underpaid it rather
 than overpaid it under the PCO contract, then there would
 be no erroneous payment of U.S. Funds giving rise to the
 United States’ “claim” under the DCA. In turn, the United
 States would have “no legal basis for withholding” the
 money owed to Agility under the DDKS contract based on
 a debt under the PCO contract, as Agility alleged in its
 complaint below. J.A. 1439; see also J.A. 1443. 4
      Thus, we vacate the decision of the Court of Federal
 Claims granting judgment in favor of the government. We
 remand for the Court of Federal Claims to review in the
 first instance the merits of the United States’ overpayment
 determination under the PCO contract, which serves as the
 basis for the United States’ offset under the DDKS con-
 tract.



     4  If the United States underpaid Agility under the
 PCO contract, Iraq, as the principal to the PCO contract,
 would be liable to Agility for these underpayments.
Case: 19-1886     Document: 30       Page: 18    Filed: 08/12/2020




 18             AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




                                II
     Agility argues that even assuming the United States’
 offset under the DCA was valid, the Court of Federal
 Claims abused its discretion in declining to judicially estop
 the United States from claiming entitlement to this over-
 payment. We disagree.
     “The decision whether to invoke judicial estoppel lies
 within the court’s discretion, and a refusal to apply the doc-
 trine is reviewed under the ‘abuse of discretion’ standard.”
 Data Gen. Corp. v. Johnson, 78 F.3d 1556, 1565 (Fed. Cir.
 1996). “The doctrine of judicial estoppel is that where a
 party successfully urges a particular position in a legal pro-
 ceeding, it is estopped from taking a contrary position in a
 subsequent proceeding where its interests have changed.”
 Id. Courts will review the following three non-exclusive
 factors to determine whether judicial estoppel applies:
      (1) whether the party’s later position [is] clearly in-
      consistent with its earlier position; (2) whether the
      party has succeeded in persuading a court to accept
      that party’s earlier position, so that judicial ac-
      ceptance of an inconsistent position in a later pro-
      ceeding would create the perception that either the
      first or the second court was misled; and (3)
      whether the party seeking to assert an inconsistent
      position would derive an unfair advantage or im-
      pose an unfair detriment on the opposing party if
      not estopped.
 Trustees in Bankr. of N. Am. Rubber Thread Co. v. United
 States, 593 F.3d 1346, 1354 (Fed. Cir. 2010) (internal quo-
 tation marks omitted).
     Agility first argues that the United States should be
 judicially estopped because it “previously maintained” in
 the Agility I litigation “that all payments on the PCO Con-
 tract were made by Iraq, not the United States.” Appel-
 lant’s Br. at 47 (emphasis in original). According to Agility,
Case: 19-1886    Document: 30      Page: 19     Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES               19



 “[t]hat prior, successful submission forecloses the notion
 that the U.S. Government paid anything to anyone other
 than Iraq under the PCO Contract.” Id. at 47–48. We are
 not persuaded.
      The United States did not assert in Agility I that it paid
 the task orders at issue with Iraqi funds. Rather, the
 United States maintained that the funds obligated under
 these task orders were U.S. Funds. Thus, as the Court of
 Federal Claims determined below, the United States has
 not advanced an inconsistent position in this appeal with
 its prior litigation position in Agility I. See Decision, 143
 Fed. Cl. at 172. Regardless, the United States did not per-
 suade the Board or this court in the Agility I litigation that
 it used Iraqi funds to pay the task orders at issue. See
 Trustees, 593 F.3d at 1354. In Agility I, the Board noted in
 its decision that the United States paid the task orders at
 issue with U.S. Funds. On appeal, we noted that the task
 orders at issue were paid with “U.S. funds.” Agility I, 887
 F.3d at 1147.
      Agility also argues the United States should be judi-
 cially estopped because the United States previously con-
 tended that it made the offset as a contract administrator
 for the PCO contract but now maintains that it took the
 offset separate and apart from its role as a contract admin-
 istrator. Agility, however, has not shown that the United
 States persuaded the Board or this court in the Agility I
 litigation to accept the United States’ earlier asserted posi-
 tion. See Trustees, 593 F.3d at 1354. In Agility I, the Board
 did not substantively address the offset, noting that “there
 [were] no appeals before us with respect to” the offset.
 J.A. 2031. On appeal, we reviewed only one issue: whether
 the CPA was an “executive agency” for purposes of CDA
 jurisdiction. See Agility I, 887 F.3d at 1150. Whether the
 United States issued an offset to recover the $81 million
 overpayment as a contract administrator was irrelevant to
 this jurisdictional issue. Indeed, we made no mention of
Case: 19-1886     Document: 30      Page: 20   Filed: 08/12/2020




 20             AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




 the offset in our opinion. Thus, we decline to judicially es-
 top the United States on this ground.
       Finally, Agility argues the United States should be ju-
 dicially estopped because the United States would derive
 an unfair advantage and impose an unfair detriment on
 Agility. Specifically, Agility argues the United States is
 “escap[ing] from liability on Agility’s PCO Contract claims
 . . . while nonetheless collecting on its own behalf in disre-
 gard of the essential role of the Iraqi Government as the
 only party with any bona fide claim under the PCO Con-
 tract.” Appellant’s Br. at 52. We reject this argument.
 First, the terms of the PCO contract gave the United States
 the unfair advantage of which Agility now complains. Un-
 der the PCO contract, Agility waived any rights it could
 bring against the United States under the contract while
 the United States reserved the right to bring any claims it
 otherwise had against Agility. See J.A. 2026. Additionally,
 as noted earlier, the United States has an independent
 right to the overpayment of U.S. Funds separate and apart
 from the PCO contract. See Wurts, 303 U.S. at 416; Barrett,
 242 F.3d at 1063; Aetna, 526 F.2d at 1130. Thus, the
 United States gains no unfair advantage by offsetting the
 overpayment but rather collects a portion of the debt that
 Agility allegedly owes the United States.
     For the above reasons, we determine that the Court of
 Federal Claims did not abuse its discretion in declining to
 judicially estop the United States from claiming entitle-
 ment to the overpayment.
                              III
    Agility argues that the United States violated the cove-
 nant of good faith and fair dealing stemming from the
 DDKS contract. According to Agility, by taking the offset,
 the government has “effectively den[ied] Agility a forum for
 recovering payments” under the DDKS contract “that have
 been unilaterally withheld.” Appellant’s Br. at 41–42. We
 are not persuaded. As demonstrated in this case, both the
Case: 19-1886    Document: 30       Page: 21   Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES                21



 Court of Federal Claims and this court have reviewed Agil-
 ity’s argument that the United States is not authorized to
 take an offset under the DCA because the United States
 was a contract administrator under the PCO contract. Ad-
 ditionally, the Court of Federal Claims will review the mer-
 its of the government’s overpayment determination in the
 first instance on remand. For these reasons, Agility’s
 breach of the covenant of good faith and fair dealing argu-
 ment fails.
                               IV
     Lastly, Agility argues that the Court of Federal Claims
 “overlooked” “gaps concerning whether the U.S. Govern-
 ment procedurally complied with the DCA.” Appellant’s
 Br. at 53. We agree.
     Congress afforded debtors procedural protections un-
 der the DCA. In particular, before taking an offset under
 the DCA, the government is required to provide the debtor
 with:
     (1) written notice of the type and amount of the
     claim, the intention of the head of the agency to col-
     lect the claim by administrative offset, and an ex-
     planation of the rights of the debtor under this
     section;
     (2) an opportunity to inspect and copy the records
     of the agency related to the claim;
     (3) an opportunity for a review within the agency of
     the decision of the agency related to the claim; and
     (4) an opportunity to make a written agreement
     with the head of the agency to repay the amount of
     the claim.
 31 U.S.C. § 3716(a)(1)–(4).
     Here, the Court of Federal Claims concluded in passing
 that the July 8, 2011, letters and attached bills sent to
Case: 19-1886     Document: 30    Page: 22    Filed: 08/12/2020




 22             AGILITY PUB. WAREHOUSING CO. v. UNITED STATES




 Agility “indicate that the Government acted in accordance
 with the Debt Collection Act.” Decision, 143 Fed. Cl. at 171.
 However, upon review, these letters and bills did not pro-
 vide Agility with all of the required procedural safeguards
 due under the DCA. These bills arguably provided Agility
 with notice of the debt and an opportunity for agency re-
 view. They, however, do not offer Agility an opportunity to
 inspect and copy the records of the agency related to the
 claim or an opportunity to make a written agreement with
 the head of the agency to repay the amount of the claim.
 See 31 U.S.C. § 3716(a)(2), (4). Thus, the July 8, 2011, let-
 ters and bills do not, as a matter of law, establish that the
 government afforded Agility all of the required DCA proce-
 dures. 5 Whether Agility received the required DCA proce-
 dures is a material factual dispute which should have
 precluded judgment in favor of the United States. For this
 additional reason, we remand for further proceedings.
                         CONCLUSION
    We have considered the parties’ remaining arguments
 and find them unpersuasive. In Appeal No. 19-1886, we


      5   Additionally, the September 2010 demand letters
 do not, as a matter of law, establish that the government
 afforded Agility all of the required DCA procedural protec-
 tions. See, e.g., J.A. 1663. For example, these letters do
 not mention Agility’s right to inspect and copy records of
 the agency related to the overpayment claim as required
 under 31 U.S.C. § 3716(a)(2). The government noted in
 passing for the first time at oral argument, and without
 citing to any record evidence, that it provided Agility with
 the records related to the overpayment claim. See Oral
 Arg. at 37:25–37. We decline to consider this new argu-
 ment, which comes too late. See Henry v. Dep’t of Justice,
 157 F.3d 863, 865 (Fed. Cir. 1998) (declining to consider the
 government’s argument raised for the first time at oral ar-
 gument).
Case: 19-1886    Document: 30    Page: 23   Filed: 08/12/2020




 AGILITY PUB. WAREHOUSING CO. v. UNITED STATES          23



 vacate the judgment below and remand the case for further
 proceedings. In Appeal No. 19-1887, we affirm the judg-
 ment below.
  AFFIRMED IN PART, VACATED AND REMANDED
                  IN PART
                           COSTS
     No costs.